JButijsr, J.
The complainants are not entitled to an account. For nearly four years prior to the date of suit they had notice that their trade-mark was in. common use by dealers in soaps in this country, and *363did nothing to prevent it until about the time of filing this bill. The respondent’s acts complained of fall within the interval specified. Furthermore, such use had been practiced by all the principal dealers in soaps here for nearly 20 years prior to the date of suit: and the complainants, dealing in the markets of this country, as they were, should he presumed to have knowledge of this fact. If they had not, it was because of indifference to their interests, or lack of vigilance. There is no evidence of fraud on the respondent’s part. He did not even know of the complainants’ existence, or of the existence of the rights they set up. To hold him liable to account for his past sales, and damages to the complainants, in view of such laches, would he unjust. He concedes the complainants’ right to an injunction, and an injunction will therefore be granted.